      Case 2:18-cv-08744-GGG-DMD Document 130 Filed 04/21/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DERRICK J. GREEN                                                    CIVIL ACTION 18-0874

    VERSUS

    UNITED PARCEL SERVICE, INC.                                                SECTION: “T”(3)




                                             ORDER

         Before the Court is a Motion to Strike or to Exclude Unverified Deposition of Derrick

Joseph Green 1 and a Motion for Expedited Consideration of the Motion to Strike or Exclude

Unverified Deposition of Derrick Green 2 filed by Derrick Green (“Plaintiff”). United Parcel

Service, Inc. (“UPS”) has filed an opposition.3 For the following reasons, the Motion for Expedited

Consideration of the Motion to Strike or Exclude Unverified Deposition of Derrick Green4 is

GRANTED and the Motion to Strike or to Exclude Unverified Deposition of Derrick Joseph

Green5 is DENIED.

         On October 24, 2019, UPS took the Plaintiff’s deposition. Plaintiff was represented by his

counsel, Craig Hunter King, at the deposition. The deposition transcript was certified by the court

reporter who transcribed the deposition, Ms. Lindy Root of Affiliated Reporting, Inc. Plaintiff did

not waive the formalities of reading and signing the deposition. On November 13, 2019, Charlotte

McGehee enrolled as additional counsel of record for Plaintiff. Plaintiff contends that he has never

seen a full copy of the deposition transcript. UPS contends that a representative of Affiliated


1
  R. Doc. 82.
2
  R. Doc. 92.
3
  R. Doc. 89.
4
  R. Doc. 92.
5
  R. Doc. 82.


                                                 1
        Case 2:18-cv-08744-GGG-DMD Document 130 Filed 04/21/20 Page 2 of 3



Reporting, Inc. sent the transcript to Plaintiff on January 23, 2020. There is no evidence showing

that Plaintiff contacted Affiliated Reporting, Inc. to obtain a copy of the deposition or to report

any errors in the deposition.

           Federal Rule of Civil Procedure 30(e) provides:

            (1) Review; Statement of Changes. On request by the deponent or a party before
           the deposition is completed, the deponent must be allowed 30 days after being
           notified by the officer that the transcript or recording is available in which:

                   (A) to review the transcript or recording; and

                   (B) if there are changes in form or substance, to sign a statement listing the
                   changes and the reasons for making them.

           (2) Changes Indicated in the Officer's Certificate. The officer must note in the
           certificate prescribed by Rule 30(f)(1) whether a review was requested and, if so,
           must attach any changes the deponent makes during the 30-day period.

Rule 32(d)(4) of the Federal Rules of Civil Procedure provides that “an objection to how the officer

transcribed the testimony ... is waived unless a motion to suppress is made promptly after the error

or irregularity becomes known or, with reasonable diligence, could have been known.”

           In this case, Plaintiff was allowed at least 30 days to review the transcript and make changes

in form or substance since the deposition was taken on October 24, 2019 and was transcribed

within weeks. Defense counsel was not obligated to send Plaintiff a copy of his deposition. 6

Plaintiff fails to present any evidence showing Plaintiff requested a copy of the transcript.

Additionally, Plaintiff fails to point out which portion of his deposition requires correction, and,

therefore, fails to show that Plaintiff is prejudiced by the use of his deposition excerpts.




6
    See Broussard v. Jazz Casino Co., LLC, 2018 WL 5084881, at *3 (E.D. La. Oct. 18, 2018).


                                                         2
        Case 2:18-cv-08744-GGG-DMD Document 130 Filed 04/21/20 Page 3 of 3



           Accordingly, IT IS ORDERED that the Motion for Expedited Consideration of the Motion

to Strike or Exclude Unverified Deposition of Derrick Green7 is GRANTED and the Motion to

Strike or to Exclude Unverified Deposition of Derrick Joseph Green8 is DENIED.

                  New Orleans, Louisiana, on this 21st day of April, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




7
    R. Doc. 92.
8
    R. Doc. 82.


                                                 3
